Citation Nr: 1637550	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-29 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include Crohn's disease.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to a compensable rating for service-connected kidney stones.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from June 1967 to March 1970, including service in the Republic of Vietnam.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was provided a July 2014 hearing via video teleconference before the undersigned Veterans Law Judge.

The Board previously considered this appeal in October 2015, and remanded these issues for further development in order to request records and conduct VA examinations.  That development was completed, and the case returned to the Board for further appellate review.

The issue of service connection for bladder cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis for Crohn's disease.
 
2.  The Veteran likely experienced symptoms of Crohn's disease during service. 
 
3.   The Crohn's disease is at least as likely as not related to service.

4.  The Veteran does not have any symptoms of kidney stones to warrant a compensable rating.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for Crohn's disease have been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for a compensable rating for kidney stones have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Crohn's Disease

The Veteran contends that the currently diagnosed Crohn's disease first manifested during service, but was misdiagnosed as kidney stones.  He also suggests that his gastrointestinal problems may have been caused by his service-connected posttraumatic stress disorder (PTSD).  He asserted in the July 2014 Board hearing that he has been having gastrointestinal problems since service, and that the problem was only recently diagnosed by a specialist.  He testified that the specialist told him that Crohn's disease likely manifested when he was in his 20s, during service.  He further stated that he underwent surgery to treat the disorder in February 2014.  The Board finds no reason to doubt the Veteran's credibility, or the credibility of the lay statements submitted on his behalf. 

The Board finds that the Veteran's lay evidence is competent and sufficient evidence to establish the onset because his lay testimony describing symptoms at the time of service supports the later documented 2011 diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board further finds that the Veteran's statements are credible because they are supported by the record of in-service complaints and treatment, by the subsequent diagnosis of Crohn's disease, and by the consistent testimony and demeanor of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider the internal consistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).

The Board acknowledges that the prior December 2014 VA examination found no relationship between the Crohn's and the Veteran's active service.  The Board, however, finds the VA examination less persuasive.  The examiner reported that the Veteran did not have Crohn's disease in service based on the lack of treatment records or diagnosis during this period.  The VA examiner opined that the Crohn's disease is not at least as likely as not related to service because there was not a medical nexus to establish causality between the Crohn's and a renal (kidney) stone.  Had the VA examiner considered the record accurately and taken the Veteran's statements of symptom continuity into consideration, the Board believes that there would have been a finding that the Veteran may have been misdiagnosed during service with kidney stones or that the record was at least in equipoise regarding a connection between the Veteran's current Crohn's disease and active service. 

The more probative evidence of record is the August 2016 VHA opinion.  The VA gastroenterologist thoroughly reviewed the Veteran's claims file and made notations as to the Veteran's chronology of symptoms related to Crohn's disease.  He noted that the Veteran experienced possible symptoms of Crohn's disease during service on several occasions.  The VA examiner particularly noted the Veteran's March 2011 statement, in which he has described his various symptoms during service and that he still experienced these symptoms post-service.  In this statement, the Veteran also said that post-service, he learned to manage his symptoms somewhat, but would seek medical attention when they were uncontrollable.  The VA examiner emphasized the Veteran's continued history of symptoms and treatment for his gastrointestinal system and also provided two references of medical literature that indicate a link between renal stones and Crohn's disease.  

Based upon the medical principles found therein, the VHA opinion stated that it is at least as likely as not that the Crohn's disease had its onset it service or is otherwise related to service.  The examiner also commented that the Veteran would not have to be misdiagnosed with kidney stones during service as the two diseases "could easily have co-existed" and that the Veteran's recurrent gastrointestinal symptoms "could easily have been undiagnosed Crohn's disease."

The Board finds the Veteran's assertions of the onset of Crohn's disease during service and his reports of gastrointestinal symptomatology since service, in the context of the demonstrated in-service symptoms and discharge examination notes, and current diagnosis, are sufficient to place in equipoise the question of whether the current Crohn's disease was incurred in service and is etiologically related to service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for Crohn's disease is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)


Increased Rating for Kidney Stones

The Veteran was assigned an initial noncompensable rating for renal lithiasis (or kidney stones) effective as of March 22, 1970.  The rating was assigned under 38 C.F.R. § 4.115b (2015), Diagnostic Code (DC) 7508, for nephrolithiasis.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Diagnostic Code (DC) 7508 provides that nephrolithiasis should be rated as hydronephrosis, except where there is recurrent stone formation requiring one or more of the following: (1) diet therapy; (2) drug therapy; or (3) invasive or non-invasive procedures more than two times per year.  If evaluated under this code, the rating assigned will be 30 percent.  38 C.F.R. § 4.115b, DC 7508.

Hydronephrosis warrants a 10 percent rating where there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted for frequent attacks of colic, requiring catheter drainage.  A 30 percent rating is warranted for frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  Severe hydronephrosis is to be rated as renal dysfunction.  38 C.F.R. § 4.115b, DC 7509; see also 38 C.F.R. § 4.115a (setting forth the criteria for rating renal dysfunction from zero to 100 percent).

After a full review of the record, and as discussed below, the Board concludes that an initial compensable rating for kidney stones is not warranted.  

Initially, the Board notes that the Veteran has never alleged that he had kidney stones.  See Correspondence, received July 29, 2008 (treated as claim for increased rating for service-connected kidney stones).  He has also consistently denied ever passing kidney stones.  See July 2014 Board hearing transcript, 4.  

On VA examination in March 2009, the examiner found that there was insufficient evidence to warrant a diagnosis of an acute or chronic kidney disorder or its residuals.  The Veteran received another VA examination in September 2015.  The VA examiner reviewed the Veteran's service treatment records and commented that while the Veteran had "an episode of abdominal pain in service, which subsided after drinking fluids," there is "no definite evidence of a kidney stone by workup."  The VA examiner also noted that there has been no recurrence of possible kidney stones since then, and the Veteran denies a history of kidney stones.  Ultimately, the examiner concluded that the Veteran does not have current symptoms or residuals from kidney stones.

The Veteran is competent to report symptomatology relating to passing kidney stones because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his kidney stones is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran may allege greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.

Accordingly, the Board finds that the medical examination opinions and findings and the Veteran's allegations regarding the lack of symptoms for his kidney stones to be very probative.  The Veteran does not meet the DC 7508 criteria for a compensable rating because he has not been shown to have only an occasional attack of colic, not infected and not requiring catheter drainage or a recurrent stone formation.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected kidney stones are not primarily manifested by any symptoms.  There is no medical or lay evidence of other kidney stone symptoms that would not result in the pyramiding of other related Diagnostic Codes.  The Board has considered whether a higher rating is available, but finds that none applies as the Veteran does not have any kidney stone symptoms.  The Board finds that at no time during the pendency of this appeal has the Veteran's kidney stones been shown to result in any symptoms.  The Veteran's lack of kidney stone symptoms are clearly accounted for in the noncompensable rating pursuant to DC 7508.  Thus, other Diagnostic Codes are not for application.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's kidney stones made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

Based on the foregoing, the Board concludes that the Veteran's kidney stones have been no more than zero percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected kidney stones.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the schedular rating criteria used to rate the Veteran's service-connected kidney stones above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of frequency of attacks, severity of impairment, and recurrence of stone formation; thus, the demonstrated manifestations specifically associated with his service-connected kidney stones - namely no symptoms - are contemplated by the provisions of the rating schedule as previously outlined in 38 C.F.R. § 4.115a, DC 7508.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate and the first step of Thun has not been met.  

Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's kidney stones, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefit sought on appeal regarding service connection for Crohn's disease and thus VA has no further duty to notify or assist.

However, for an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in July 2009.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in March 2009 and September 2015.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in October 2015.  The Board instructed the AOJ to conduct additional record requests, schedule VA examinations, and then readjudicate the increased rating claim for kidney stones with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for Crohn's disease is granted.

A compensable rating for service-connected kidney stones is denied.


REMAND

Unfortunately, the Veteran's issue of service connection for bladder cancer must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this issue so that the Veteran is afforded every possible consideration.

The record reflects that the Veteran was diagnosed with bladder cancer in approximately April 2000.  He has had several tumors removed from his bladder since that time.  The April 2000 treatment record notes involvement of the epithelial cells, but does not opine whether the tumors may have originated in the soft-tissue.  Bladder cancer is not one of the diseases that may be presumptively service connected where Agent Orange exposure is presumed; however, soft-tissue carcinoma is a presumptive disease.  See 38 C.F.R. § 3.309(e).  The Board remanded the claim in September 2014 for a VA examination to determine whether the diagnosed bladder cancer originated in the soft-tissue so that it could be considered a soft-tissue carcinoma and also opine whether it was at least as likely as not the bladder cancer was caused or aggravated by exposure to Agent Orange.

The Veteran received another VA examination in July 2015.  The examiner opined that the pathology of the cancer was consistent with transitional cell, and not soft tissue carcinoma.  Concerning the second question, however, the examiner concluded that the cancer was not related to exposure to Agent Orange because "a review of VBA presumptive service connected conditions related to Agent Orange exposure does not include bladder cancer or transitional cell carcinoma of the bladder."  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In other words, although the condition is not one of the diseases listed in VBA's presumptive provisions, the claimant could still establish service connection due to herbicide exposure with proof of direct causation.  In this case, the Veteran's Form DD214 reflects service in Vietnam from March 1969 until March 1970.  Accordingly, he is presumed to have been exposed to herbicides.  As such, an opinion as to the relationship if any between the current bladder cancer and presumed exposure to herbicides should be obtained.  

Accordingly, the issue of service connection for bladder cancer is REMANDED for the following action:

1.  Obtain an addendum VA examination opinion (or schedule another VA examination, if necessary) to address the nature and etiology of the Veteran's claim for bladder cancer.  The examiner should be requested to:

a.) render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that bladder cancer was caused or aggravated by the Veteran's exposure to Agent Orange during service.  The examiner should assume Agent Orange exposure in addressing this issue, and should provide an explanation for the opinion reached.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


